972 F.2d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Miguel ALMAREZ-RIVERA, Defendant-Appellant.
No. 91-10459.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Almarez-Rivera appeals his sentence under the Sentencing Guidelines.   He was convicted for possession with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii), 952(a), 960(a)(1) and (b)(2)(G).   He contends that the prosecutor's denial of his motion to plead guilty to a lesser included offense, and the prosecutor's refusal to depart from the mandatory minimum sentence was a violation of his due process rights.   He argues that this resulted in a more severe sentence than that received by prisoners who had committed similar offenses.


3
"Although a defendant has a due process right to be free of arbitrary or capricious charging decisions, there is no judicial remedy available to correct such violations."   United States v. Redondo-Lemos, 955 F.2d 1296, 1300 (9th Cir.1992).   We limit our inquiry of prosecutorial decisions to determining "whether the prosecutor is abusing her awesome power to favor or disfavor groups defined by their gender, race, religion or similar characteristics."   Redondo-Lemos, 955 F.2d at 1301.   Because Almarez-Rivera has not alleged a discriminatory purpose in the prosecutor's decision to refuse his plea and request the mandatory minimum, he has no remedy.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3